DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cartridge seal (claims 17-20) must be shown or the feature(s) canceled from the claim(s). Examiner notes that the illustrated seal is not what one of ordinary skill in the art would consider a cartridge seal, even in light of Applicant’s specification.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner notes that this objection is pursuant to the 112(b) rejection of the term “cartridge seal” below.
The following title is suggested: “Dual Redundant Seal with Embedded Spine” or “Dual Redundant Seal with Radial and Axial Features”. 

Claim Objections
Claim 20 is objected to because of the following informalities:  “wherein spine feature” should read “wherein the spine feature”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 19 recite a “cartridge seal”. This limitation, as it is used in Applicant’s claims and in light of Applicant’s specification, is indefinite as a cartridge seal has a commonly known meaning/definition in the art (e.g. a cartridge-mounted, end-face mechanical seal that is a completely self-contained unit that consists of the sealing components, a gland, sleeve, and hardware that allows the unit to be pre-assembled and preset (see https://www.sepco.com/community/blog/2019-07/basic-mechanical-seal-questions-answered/) which Applicant’s claims do not appear to support as they claim essentially an annular elastomeric seal with an embedded reinforcing element. It is unclear what exactly Applicant intends to “cartridge seal” to mean, such that the metes and bounds of this limitation are and it would be unclear to one of ordinary skill what would infringe such a claim. Additionally no specific definition has been provided by Applicant. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “seal” (although Examiner notes other terms such an “annular seal”, etc. could also be used).

Claims 18 and 20 are indefinite at least by virtue of depending on indefinite claim 17 (see above).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 and 19-20, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santi et al. (US 2010/0181727).
With regard to claim 1, Santi discloses a system (as seen in Figs. 1, etc.), comprising: a seal (11) comprising a plurality of radial features (13, 17, 18, 20, etc.) and a plurality of axial features (15, 16, 21, etc.) extending from a cylindrical body (as labeled in Examiner annotated Fig. 1 below (see the shaded area)), the cylindrical body comprises a first material (i.e. the elastoimeric material of 11, see paragraph [0029], etc.) and a second material (14’’’), wherein the second material is bent (see the embodiment of Fig. 4c) and stiffer than the first material (as it is disclosed as metal versus the elastomer of the first material, see paragraphs [0028], etc.)).


    PNG
    media_image1.png
    792
    549
    media_image1.png
    Greyscale

With regard to claim 2, Santi discloses that the first material is an elastomer and wherein the second material is a metal (as disclosed in paragraphs [0028]-[0029], etc.).

With regard to claim 3, Santi discloses that the plurality of radial features extens from only the first material (as seen in Figs. 1, etc.).

With regard to claim 4, Santi discloses that the plurality of axial features extens from only the first material (as seen in Figs. 1, etc.).

claim 5, Santi discloses that the first material completely surrounds the second material (as seen in Figs. 1, etc.).

With regard to claim 6, Santi discloses that the plurality of radial features includes exterior radial features (17 and 18) extending in a radially outward direction (as seen in Figs. 1, 3, etc.) and interior radial features (13, 20) extending in a radially inward direction (as seen in Figs. 1, 3, etc.).

With regard to claim 7, Santi discloses that he plurality of axial features includes at least one axial feature arranged on a first side of the seal (e.g. 21 as seen in Fig. 1 at one axial end) and at least one axial features arranged on a second side of the seal (e.g. 15 or 16 as seen in Fig. 1, 3, etc. at the opposite axial end), wherein the first side is opposite the second side (as seen in Figs. 1, etc.).

With regard to claim 8, Santi discloses a sealing device (11) comprising: a spine feature (14, 14’’’, etc.) comprising a stiff material (metal as disclosed in paragraph [0028], etc.) encased in an elastomeric material (as disclosed in paragraph [0029], etc. and as seen in Figs. 1, 3, etc.), wherein a plurality of exterior radial features (at least two of 17 and 18) extends radially outward from the elastomeric material (as seen in Figs. 1, 3, etc.) and a plurality of interior radial features (at least two of 13 and 20) extends radially inward from the elastomeric material (as seen in Figs. 1, 3, etc.), and wherein an upper axial feature (e.g. 21) extends from a first end of the elastomeric material (as seen in Fig. 1 it extends from a first axial end) and wherein a lower axial feature (15 

With regard to claim 9, Santi discloses that the plurality of exterior radial features comprises a blunt end and wherein the plurality of interior radial features comprises a pointed end (as seen in Fig. 1, 3, etc. the exterior radial features are relatively blunt compared to other possible shapes and are even blunter when installed, and the interior radial features are relatively pointed compared to other possible shapes and are also more pointed prior to compression. Additionally when the seal is installed in 2 but 3 has not yet inserted the relative shapes will be disclosed).

With regard to claim 10, Santi discloses that the plurality of exterior radial features and the plurality of interior radial features are identical in shape (as seen in Fig. 3 when uninstalled).

With regard to claim 11, Santi discloses that a space between adjacent exterior radial features of the plurality of exterior radial features is greater than a space between interior radial features of the plurality of interior radial features (i.e. as seen in Fig. 3 as each space has a rounded bottom and inclined walls there are pluralities of dimensions and one between the tips of 18 is necessarily greater than one near the bottom of 10).

With regard to claim 12, Santi discloses that the spine feature comprises a bend (as seen in the embodiment of Fig. 4c as 14’’’ has a shape with an angle it is considered a bend).

claim 13, Santi discloses that the spine feature is located closer to the upper axial feature than the lower axial feature (as seen in Fig. 1 it is closer to 21 than 15 or 16).

With regard to claim 14, Santi discloses that the bend is normal (as seen in Fig. 4c both in that it is a right angle and in that it is considered ordinary or by design).

With regard to claim 15, Santi discloses that the spine feature is linear (as seen in Figs. 1 and 4c as it is either all rectangular or made up of linear portions).

With regard to claim 16, Santi discloses that each radially interior feature of the plurality of radially interior features is shaped similarly (as seen in Fig. 3).

With regard to claim 17, Santi discloses a system (as seen in Fig. 1, etc.), comprising: a cartridge seal (11, which as noted in the 112(b) rejection of claim 17 above is considered to mean merely a seal) comprising at least one upper axial feature (15 or 16) configured to engage with a first surface (as seen in Fig. 1, etc. it is capable of this intended use limitation), a plurality of exterior radial features (18s) and at least one lower axial feature (21) configured to engage with a second surface (as seen in Fig. 1, etc. they are capable of the claimed intended use limitations), and a plurality of interior radial features (13, 19) configured to engage with a third surface (as seen in Fig. 1, etc. they are capable of the claimed intended use limitations); and a spine feature (14, 14’’’, etc.) embedded in a compressible material of the cartridge seal (i.e. the elastomeric material of 11 as detailed in paragraphs [0029], etc.), the spine feature configured to provide a 

With regard to claim 19, Santi discloses that the cartridge seal is asymmetric or symmetric (as seen in Figs. 1, 3, etc. it is asymmetric).

With regard to claim 20, Santi discloses that spine feature is biased toward one of the upper axial feature, the plurality of exterior radial features, the plurality of interior radial features, or the lower axial feature (as seen in Figs. 1, etc. it is biased towards at least the lower axial feature, but can also be considered biased towards each of the listed features as the elastomeric material biased it in each direction).

Claims 17-20, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanagai et al. (US 2019/0032783).
With regard to claim 17, Yanagai discloses a system (as seen in Fig. 1-2, etc.), comprising: a cartridge seal (11, which as noted in the 112(b) rejection of claim 17 above is considered to be mean merely a seal) comprising at least one upper axial feature (e.g. 16b) configured to engage with a first surface (as seen in Fig. 1-2, etc. it is capable of this intended use limitation), a plurality of exterior radial features (e.g. 17, 17c, the portion proximate 14b, etc. are all different radially oriented features and/or radially located features) and at least one lower axial feature (e.g. 15b) configured to engage with a second surface (as seen in Fig. 1, etc. they are capable of the claimed intended use limitations), and a plurality of interior radial features (e.g. 15, 15a, 16, 16a, etc.) configured to engage with a third surface (as seen in Fig. 1, etc. they 

With regard to claim 18, Yanagai discloses that the spine feature is metal (see paragraph [0039], etc.) and comprises a Z-shape (as seen in Figs. 1-2 it is considered a Z-shape, and additionally in as much as Applicant’s spine is).

With regard to claim 19, Yanagai discloses that the cartridge seal is asymmetric or symmetric (as seen in Figs. 1-2, etc. it is asymmetric).

With regard to claim 20, Yanagai discloses that spine feature is biased toward one of the upper axial feature, the plurality of exterior radial features, the plurality of interior radial features, or the lower axial feature (as seen in Figs. 1-2, etc. it is biased towards at least the lower axial feature, but can also be considered biased towards each of the listed features as the elastomeric material biased it in each direction).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and includes examples of other prior art seals with similar features to those claimed and/or disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675